[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER ON APPLICATION FOR PREJUDGMENT REMEDY AS TO PATRICIA J. YELMINI
The plaintiff is the mother of the defendant Raymond Yelmini. Though the note in question has allegedly been in default since shortly after its execution in 1986, no effort was made to collect on it until the other defendant, Patricia Yelmini, brought suit to dissolve her marriage to Raymond Yelmini in 1998. Patricia Yelmini claims her husband told her the note had been forgiven.
Exhibit B was offered by the plaintiff as a record of payments made on this note. An examination of the original, belies this claim. Rather, this record appears to have been of recent origin and its contents all created at the same time. No evidence was offered to support this exhibit.
The plaintiff also notes that the defendant Raymond Yelmini testified on behalf of his hearing. She testified as to her affection for her son, but admitted to changing her will, thereby depriving him of a setoff toward what she claims he owes on the note. This setoff provision is included in the note.
It is obvious to the court that the plaintiff and her son are acting in concert to encumber the real property owned by Raymond and Patricia Yelmini involved in the dissolution action.
In light of all of the above, the court does not find the plaintiff has satisfied her burden of proof and the application is denied.
Anthony V. DeMayo Judge Trial Referee CT Page 12330